Citation Nr: 1136981	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-38 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a right thumb disability.  

2.  Entitlement to an initial compensable rating for a uterine fibroid disability.  

3.  Entitlement to an initial compensable rating for a lumbar spine disability.  

4.  Entitlement to an initial compensable rating for dermatitis.  

5.  Entitlement to an initial compensable rating for migraines.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 1983, from October 1990 to February 1991, from November 2003 to September 2004, from October 2004 to January 2005, and in April 2005.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned 0 percent ratings for a right thumb disability, a uterine fibroid disability, a lumbar spine disability, dermatitis, and migraines, all effective May 9, 2006.  The Veteran testified before the Board in July 2011.  

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a right foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to initial compensable ratings for a lumbar spine disability, dermatitis, migraines, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center in Washington, D.C.
FINDING OF FACT

At her July 2011 hearing before the Board, the Veteran withdrew her appeal concerning entitlement to initial compensable ratings for a right thumb disability and a uterine fibroid disability.   


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to an initial compensable rating for a right thumb disability and a uterine fibroid disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c).  

In August 2009, the Veteran submitted a substantive appeal perfecting her appeal as to the issues of entitlement to an initial compensable rating for a right thumb disability and a uterine fibroid disability, as identified in the March 2008 and May 2008 statements of the case and the July 2009 supplemental statement of the case.

At her July 2011 hearing before the Board, the Veteran stated that she was withdrawing the appeal as to the issues of entitlement to an initial compensable rating for a right thumb disability and a uterine fibroid disability.  The Board finds that the Veteran's statement indicating her intention to withdraw the appeal as to these issues, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of the substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a written Notice of Disagreement within the meaning of 38 U.S.C. § 7105).   

As the Veteran has withdrawn her appeal as to the issues of entitlement to an initial compensable rating for a right thumb disability and a uterine fibroid disability, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to an initial compensable rating for a right thumb disability and a uterine fibroid disability are dismissed.   


ORDER

The appeal concerning the issues of entitlement to an initial compensable rating for a right thumb disability and a uterine fibroid disability is dismissed.  


REMAND

Additional development is needed prior to further disposition of the claims for initial compensable ratings for a lumbar spine disability, dermatitis, and migraines, and the claim for a TDIU.  

The Veteran reported at her July 2011 hearing that she had been hospitalized for four days at the emergency room of the VA medical center due to her migraines.  Although the most recent VA medical records in the Veteran's claims file are dated in June 2010, they do not show any hospitalization due to migraines.  Therefore, it appears that there are outstanding VA medical records since 2010 documenting emergency room treatment of the Veteran for migraines.  However, a review of the record indicates that those records have not yet been associated with the Veteran's claims file.  Because information sufficient to allow for a search of the Veteran's VA medical records since January 2010 is available, and these records may be useful in deciding the Veteran's claims, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded a VA examination for her dermatitis and migraines in December 2005 and for her lumbar spine disability in February 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last spine examination is not unduly remote, the Veteran has asserted that her lumbar spine disability has worsened since the last examination.  The last examination for the Veteran's dermatitis and migraines is unduly remote, and the Veteran has also reported that her dermatitis and migraines have worsened since the last examination.  

With respect to the lumbar spine disability, the Veteran asserted that her range of motion had further worsened.  She reported that she had to use a back brace and cane due to her disability and that the VA medical center had even prescribed a reaching tool to help her.  Regarding the dermatitis, the Veteran maintained that over 5 percent of her body was affected by it.  She stated that her dermatitis had affected her shoulders, back, chest, arms, and face.  She complained that the dermatitis was disfiguring, as it had been on her forehead, cheeks, and chin.  In regards to the migraines, the Veteran reported that she experienced a migraine headache at least once a week and that it would last at least three days.  She asserted that her migraines made it very difficult to sleep and that the medicine left her dizzy and drowsy during the day.  

Because there may have been significant changes in the Veteran's conditions, the Board finds that new examinations of the spine, skin, and neurological system are needed to fully and fairly evaluate the Veteran's claims for increased initial ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the record shows that at her July 2011 travel board hearing before the Board, the Veteran testified that she was unemployable due to her service-connected disabilities.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been granted a 30 percent disability rating for multiple sclerosis with optic neuritis of the right eye; a 10 percent disability rating for tendonitis of the left wrist; a 10 percent disability rating for tinnitus; and 0 percent ratings for tendonitis of the right thumb, lumbar strain, hypertension, uterine fibroids, dermatitis, alopecia, and migraines.  The combined disability rating is 40 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  The Veteran does not currently meet the percentage criteria of 38 C.F.R. § 4.16(a) (2010).  

However, even if the Veteran does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a), if her service-connected disabilities nevertheless prohibit her from obtaining and sustaining gainful employment, a TDIU rating may still be assigned if her service-connected disabilities prevent her from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2010).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration of all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). 

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of her service-connected disabilities, is no longer able to be employed.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on her ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of her service-connected disabilities on her unemployability.  In light of the fact that the Veteran does not currently meet the minimum schedular criteria for a TDIU rating, referral of this case to the Director of the Compensation and Pension Service for extra-schedular consideration should be considered if the Veteran is found to be unemployable by reason of her service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the VA medical center in Tampa, Florida, the Veteran's medical records since January 2010 and associate them with the claims file.  If any of the above requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.  
 
2.  Schedule the Veteran for an examination of the spine to determine the current severity of her lumbar spine disability.  Specifically, the examiner should perform range of motion testing on the spine and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examiner should also state whether the Veteran has muscle spasm, guarding, or localized tenderness that result in abnormal gait or spinal contour.  The examination must include x-rays of the Veteran's lumbar spine.  The examiner should also determine whether the Veteran has had incapacitating episodes of the spine in the past 12 months that required bed rest prescribed by a physician and treatment by a physician, and if so, state the total duration of the incapacitating episodes.  The examiner must review the claims folder and should note that review in the examination report.   

3.  Schedule the Veteran for an examination of the skin to determine the current severity of her dermatitis.  Specifically, the examiner should determine what percentage of the entire body has been affected by the dermatitis and what percentage of exposed areas of the body have been affected.  The examiner should also state whether the Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, and if so, for what duration.  The examiner must review the claims folder and should note that review in the examination report.   

4.  Schedule the Veteran for a neurological examination to determine the current severity of her migraines.  Specifically, the examiner should note whether the Veteran's headaches are considered to be prostrating attacks and report the frequency of those attacks.  The examiner should state whether or not the headache attacks are frequent, prolonged, completely prostrating, and productive of severe economic inadaptability.  The claims folder should be reviewed by the examiner and the examination report should note that review.  

5.  Schedule the Veteran for an examination to ascertain the impact of her service-connected disabilities on her employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (multiple sclerosis with optic neuritis of the right eye, tendonitis of the left wrist, tinnitus, tendonitis of the right thumb, lumbar strain, hypertension, uterine fibroids, dermatitis, alopecia, and migraines) without consideration of any non-service-connected disabilities, render her unable to secure or follow a substantially gainful occupation.  The rationale for the opinion should be provided. 

6.  Then, readjudicate the claims, taking such additional development action as is deemed proper, including consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


